DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 2/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10124470 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and obviates the Double Patenting Rejection of claims 1-5, 6, 7, and 22 as previously set forth in the Final Office Action mailed 1/13/2022.

Response to Amendment
	The Amendment filed 2/11/2022 has been entered.  Claims 1-22 remain pending in the Application.  The amendments to the claims have overcome each and every Objection previously set forth in the Final Office Action mailed 1/13/2022.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, alone or in combination neither anticipates nor renders obvious the claimed invention.  Specifically, the prior art does not teach a guide assembly pivotally mounted to a guide head comprising a pair of spaced wings having opposed faces, each wing having an engagement edge and being positionable wherein said engagement edges are coplanar, when the guide assembly is at a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723